In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-18-00381-CV
      ___________________________

   IN THE INTEREST OF H.C., A CHILD



   On Appeal from the 322nd District Court
           Tarrant County, Texas
       Trial Court No. 322-378157-04


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       Appellant Mother attempts to appeal the trial court’s November 8, 2018 order

granting her request for a new trial. By letter dated December 5, 2018, we informed

Mother of our concern that we may not have jurisdiction over this appeal because the

November 8 order does not appear to be a final judgment or an appealable

interlocutory order. See Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993) (“An

order granting a new trial is an unappealable, interlocutory order.”). We requested

that Mother or any other party desiring to continue the appeal file a response by

Monday, December 17, 2018, showing grounds for continuing the appeal and

cautioned that a failure to do so could result in a dismissal of the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

       Mother has filed a response, but it does not provide grounds for continuing

this appeal. We therefore dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 44.3.




                                                     /s/ Bonnie Sudderth
                                                     Bonnie Sudderth
                                                     Chief Justice

Delivered: January 17, 2019




                                             2